IN THE SUPREME COURT OF GUAM



                                 PEOPLE OF GUAM,
                                       Plaintiff-Appellee,

                                               v.

                           A-LAST AMANTO SIMIRON,
                                      Defendant-Appellant.


                            Supreme Court Case No. CRA20-001
                            Superior Court Case No. CF0115-17


                                          OPINION


                                 Cite as: 2021 Guam 16

                          Appeal from the Superior Court of Guam
                          Argued and submitted on February 3, 2021
                                Via Zoom video conference



Appearing for Defendant-Appellant:                  Appearing for Plaintiff-Appellee:
James M. Maher, Esq.                                Marianne Woloschuk, Esq.
Law Office of James M. Maher                        Assistant Attorney General
238 Archbishop Flores St., Ste. 300                 Office of the Attorney General
Hagåtña, GU 96910                                   Prosecution Division
                                                    590 S. Marine Corps Dr.
                                                    Tamuning, GU 96913
People v. Simiron, 2021 Guam 16, Opinion                                                              Page 2 of 24


BEFORE: F. PHILIP CARBULLIDO, Chief Justice; ROBERT J. TORRES, Associate Justice;
and KATHERINE A. MARAMAN, Associate Justice.


TORRES, J.:

[1]     Defendant-Appellant A-Last Amanto Simiron appeals his convictions for Murder (as a

First Degree Felony), Manslaughter (as a First Degree Felony), Aggravated Assault (as a Second

Degree Felony), Theft of a Motor Vehicle (as a Second Degree Felony), Aggravated Assault (as

a Third Degree Felony), and Assault (as a Misdemeanor). On appeal, Simiron argues: (1) the

trial court committed plain error when it failed to properly instruct the jury on the justification

defense of defense-of-another; and (2) the trial court abused its discretion when it failed to

instruct the jury that its intoxication instruction applied to the murder and manslaughter offenses.

For the reasons below, we affirm the judgment of conviction.

                         I. FACTUAL AND PROCEDURAL BACKGROUND

[2]     Based on events that led to the death of Gilbert Alvarez, Jr., a grand jury returned an

indictment charging Simiron and his co-defendant Mallo Mangof Sally1 with Aggravated Murder

(as a First Degree Felony), Murder (as a First Degree Felony), Manslaughter (as a First Degree

Felony), First Degree Robbery (as a First Degree Felony), Second Degree Robbery (as a Second

Degree Felony), Aggravated Assault (as a Second Degree Felony), Theft of a Motor Vehicle (as

a Second Degree Felony), Aggravated Assault (as a Third Degree Felony) (two charges), and

Criminal Mischief (as a Third Degree Felony).2                     Each of the charges—except for the last

charge—included a Special Allegation of Use of a Deadly Weapon in the Commission of a

Felony. At trial, the following evidence was presented.




        1
            The trial court ordered that Sally’s trial be severed from Simiron’s.
        2
            The indictment was amended to reflect the charges brought forth during Simiron’s trial.
People v. Simiron, 2021 Guam 16, Opinion                                                 Page 3 of 24


[3]     During the early morning hours of February 24, 2017, Laura Biggs arrived at the

University of Guam (“UOG”) for a morning run. As she drove into the campus, Biggs noticed

the body of a person “slumped over” by a concrete pole near a fence. Biggs testified the person

did not look awake, so she immediately parked her vehicle and called campus security. Tommy

Lee Santos, a campus security officer, responded to the incident. Santos testified that when he

arrived at the scene, he noticed a male individual lying face down on the ground with his

forehead bleeding. After confirming the individual did not have a pulse and appeared to make

no movement or noise, Santos called law enforcement.

[4]     Henry Fegurgur, an advanced life support technician with the Guam Fire Department,

responded to the scene.        Fegurgur testified that when he arrived, other responders were

conducting cardiopulmonary resuscitation (“CPR”) on the individual and that he was informed

the individual suffered from massive trauma to his head and face and was in cardiac arrest.

Fegurgur also testified that he was unable resuscitate the individual.        The individual was

eventually transported to Naval Hospital.      Through a “fingerprint hit,” the individual was

identified as Alvarez.

[5]     Medical Examiner Dr. Aurelio Espinola conducted an autopsy of Alvarez and determined

he died of basilar skull fracture and laceration of the face, which led to cardiac arrest. Dr.

Espinola testified that Alvarez’s lacerations were “severe” and included: a laceration from the

bottom of the lip to the bottom of the nostril; a large laceration on the forehead; and a laceration

over the right eye.      Transcript (“Tr.”) at 34-36 (Jury Trial, Oct. 24, 2018).     Dr. Espinola

determined that because of their shape and size, such lacerations were likely caused by an object.

Dr. Espinola also noted that Alvarez had a fractured jaw and a crack in his anterior cranial fossa.
People v. Simiron, 2021 Guam 16, Opinion                                                           Page 4 of 24


[6]     After Alvarez was transported to Naval Hospital, Guam Police Department (“GPD”)

officers secured the scene at the UOG. Officer Kenneth Espinosa, a crime scene investigator,

testified he confiscated evidence and took photographs of areas at the scene with suspected

blood. These photographed areas included the ground where Alvarez’s body was found and a

concrete pole and fence line nearby. Officer Espinosa observed that the suspected blood on the

concrete pole appeared to be blood castoffs, “meaning there was some pressure that caused [the

blood] to go there.” Tr. at 57 (Jury Trial, Oct. 25, 2018). Officer Espinosa also confiscated a

religious necklace and a possible human tooth from the scene.

[7]     Detective Jeremiah De Chavez, who was tasked as one of the primary investigators, also

responded to the scene. Detective De Chavez testified that after he learned the body found at

UOG belonged to Alvarez, he met with John Tedtaotao.                     Tedtaotao identified himself as

Alvarez’s stepfather. During this encounter, Tedtaotao informed Detective De Chavez that a

black pickup truck he lent Alvarez was found crashed that morning in Yigo. Detective De

Chavez proceeded to the scene of the crash and learned from witnesses in the area that two male

individuals—one of whom was identified as Simiron—had been seen with the truck.

[8]     Detective De Chavez testified that he located and interviewed Simiron, who at first

denied any involvement with Alvarez’s death. Upon further questioning, Simiron admitted to

the events that led to Alvarez’s death. Detective De Chavez testified that Simiron confessed as

follows:

        [Simiron] identified to have been at the Mangilao baseball field3 with a friend he
        identified to be [Sally]. . . . He stated that he saw an individual at the dugout, . . .
        and that there was a vehicle there.

               [Simiron] approached the individual and asked [him for] a ride. . . .
        [Simiron] told also [sic] the individual that his friend also needed a ride and that

        3
         Simiron told Detective De Chavez that while at the baseball field, he and Sally drank “a half gallon of
vodka,” which they mixed with black tea. Tr. at 63 (Jury Trial, Oct. 23, 2018).
People v. Simiron, 2021 Guam 16, Opinion                                                           Page 5 of 24


        the individual agreed. He did not know who that person was, stated that they end
        up getting into the vehicle. [Simiron] was in the front passenger seat and . . .
        [Sally] was in the backseat, right behind him.

                 ....

        During the transport, [Sally] kept trying to tell [Simiron] to hit the driver, to strike
        the driver, and [Simiron] stated he didn’t want to. They drove up to President’s
        Lane, and that’s when [Simiron] stepped out of the vehicle and he hears striking
        inside the vehicle. And [Simiron] identified he heard [Sally] punching the driver.
        He stated he didn’t see it, but he heard it.

               He goes around the vehicle, and he grabs the driver from behind and
        describing it to be a rear naked choke hold, pulling the driver out of the vehicle,
        and then the driver was actually armed with a pipe.

                 ....

        From that point, [Simiron] remembered punching the driver in the face a couple
        of times, and then he disarmed the driver from the pipe, having it -- described it
        on the ground, where [Sally] came out of the vehicle and picked up the pipe and
        struck the driver in the face a couple of times, accidentally even striking [Simiron]
        on the head.

Tr. at 37-38 (Jury Trial, Oct. 23, 2018).

[9]     Detective De Chavez testified that Simiron told him the reason he grabbed Alvarez from

behind was that he saw Alvarez about to hit Sally with a metal pipe. Simiron further told

Detective De Chavez that while keeping Alvarez in a chokehold, he took Alvarez away from the

vehicle and brought him towards a concrete pole. Detective De Chavez testified that Simiron,

while maintaining his chokehold on Alvarez, told Sally to hit Alvarez with the metal pipe.4

“From that point, [Simiron] stated that when he noted [Alvarez] wasn’t breathing anymore, he

said he released the chokehold and that [Alvarez] was gasping for air.” Tr. at 40 (Jury Trial, Oct.

23, 2018).



        4
          Simiron admitted in a written statement: “I grabbed the pipe, threw it away. [Sally] took it from the
ground, and I told him to whack [Alvarez] over and over.” Tr. at 49 (Jury Trial, Oct. 23, 2018); Trial Ex. 21C
(Statement Form, Feb. 28, 2017).
People v. Simiron, 2021 Guam 16, Opinion                                                Page 6 of 24


[10]    Following these events, Simiron told Detective De Chavez that he and Sally got into the

truck that Alvarez was driving and drove towards Dededo, where they stopped at a gas station

and a convenience store to get beer. Video surveillance footage captured at the Maxi Mart in

Dededo and published to the jury showed Simiron arriving with a truck and entering and exiting

the store. The two men proceeded to Yigo and crashed the truck into a concrete pole.

[11]    Simiron’s written statements to law enforcement explaining the events he described to

Detective De Chavez, and a video reenactment by Simiron at the Mangilao baseball field and

UOG, were admitted into evidence and provided to the jury. The jury was also provided a

custodial interrogation form signed by Simiron stating he understood his Miranda rights.

[12]    Officer Shawn Ayuyu, who was with Detective De Chavez during the interview with

Simiron, testified that he observed injuries on Simiron’s face and that Simiron stated the injuries

resulted from the altercation between him and Alvarez. Simiron also informed Officer Ayuyu

about the clothing he was wearing during the altercation with Alvarez.             Officer Ayuyu

confiscated this clothing, including a pair of shorts, from Simiron’s sister’s residence. Officer

Ayuyu testified he observed “red spots” on these shorts, so he requested for analysis. Tr. at 26-

27 (Jury Trial, Oct. 25, 2018).

[13]    The shorts confiscated by Officer Ayuyu were sent to the Federal Bureau of

Investigations (“FBI”) laboratory for DNA testing. Tiffany Smith, a forensic examiner with the

DNA Case Unit of the FBI, testified that she identified blood on three different portions of

Simiron’s shorts. Smith testified that based on her analysis, a DNA sample taken from a

bloodstain on the right side of Simiron’s shorts was 10 octillion times more likely to have come

from Alvarez than from a random, unrelated individual. According to Smith, Simiron and Sally

were excluded as contributors of the DNA, “meaning those individuals could not have left [the]
People v. Simiron, 2021 Guam 16, Opinion                                                 Page 7 of 24


DNA profile” found on the shorts. Tr. at 13-14 (Jury Trial, Oct. 24, 2018) (Excerpts: Smith

Test). Smith also examined DNA samples from two bloodstains on the left side of the shorts and

in the inside portion of the shorts. As to those samples, Smith testified that testing confirmed the

mixture of DNA from two individuals, one of which matched to Simiron. Smith stated the match

with Simiron “provides support for identification [that Simiron is] a contributor” to the mixtures

of DNA in the two samples. Id. at 15.

[14]    Smith also conducted DNA testing on blood samples taken from various locations on the

truck where the altercation began and at the scene where Alvarez’s body was discovered. Smith

testified the DNA samples of blood taken from the handle of the exterior passenger door, the

passenger door panel, the right side of the passenger seat, and the passenger door armrest all

matched with Alvarez, as did other samples of blood taken from the ground near where

Alvarez’s body was discovered and from a nearby fence. Smith also testified that a separate

blood sample taken from the passenger door armrest of the truck matched with Simiron.

[15]    Susan Marvin, a metallurgist forensic examiner with the FBI, testified on forensic testing

of the possible human tooth confiscated at the scene by Officer Espinosa. Marvin stated that she

“examined [the] tooth and located zinc particles that were on the tooth associated with the areas

of the tooth that were fractured.” Tr. at 7 (Jury Trial, Oct. 26, 2018) (Excerpts: Marvin Test).

She testified, “The zinc particles associated with the fracture zones were actually slightly

embedded into the surface [of the tooth] at those fracture zones.” Id. at 7-8. When asked by the

People where the zinc could have come from, Marvin opined that many objects could have

generated zinc, but that “[q]uite often steel pipes are coated with zinc to protect them from

corrosion.” Id. at 9.
People v. Simiron, 2021 Guam 16, Opinion                                                 Page 8 of 24


[16]    After the close of the People’s case-in-chief, Simiron declined to present any evidence.

See Tr. at 54 (Jury Trial, Oct. 29, 2018) (Defense counsel: “The defense will announce rest, will

not put on any evidence, and will instead rely upon the state of the Government’s case.”).

[17]    Following closing arguments,5 the trial court provided the jury with its final instructions,

which included an instruction as to intoxication:

                                       JURY INSTRUCTION NO. 3N

                                     INTOXICATION AS A DEFENSE

               Intoxication is not a defense to a criminal charge. Evidence of
        intoxication is admissible whenever it is relevant to negate or to establish an
        element of the offenses charged.

                A person is reckless with respect to an element of the offense, even though
        his disregard thereof is not conscious, if his not being conscious thereof is due to
        self-induced intoxication.
                Self-induced intoxication means intoxication caused by substances which
        the person knowingly introduces into his body, the tendency of which to cause
        intoxication he knows or ought to know, unless he introduces them pursuant to
        medical advice or under such circumstances as would otherwise afford a defense
        to a charge of crime.

Record on Appeal (“RA”), tab 69 at 42 (Jury Instrs., Nov. 5, 2018).

[18]    Over defense counsel’s objection, the trial court determined that application of the

intoxication instruction did not apply to the offense of Murder (as a First Degree Felony) or

Manslaughter (as a First Degree Felony) because of the “recklessly” mens rea contained therein.

The trial court instructed:

                                       JURY INSTRUCTION NO. 3O

                                 SPECIFIC DEFENSE: INTOXICATION

                 Evidence has been admitted that the defendant may have been intoxicated
        at the time that the crime charged was committed. You may consider evidence of
        the defendant’s intoxication in deciding whether the government has proved


        5
            Simiron declined to present closing arguments to the jury.
People v. Simiron, 2021 Guam 16, Opinion                                                   Page 9 of 24


        beyond a reasonable doubt that the defendant acted with the intent required to
        commit the following charges:

                    •   Charge Four First Degree Robbery (as a 1st Degree Felony);

                    •   Charge Five Second Degree Robbery (as a 2nd Degree Felony);

                    •   Charge Seven Theft of a Motor Vehicle (as a 2nd Degree Felony);
                        AND

                    •   For all Special Allegations: Possession or Use of a Deadly Weapon
                        in the Commission of a Felony, that is for charges one, four, five,
                        seven, and nine.

Id. at 43.

[19]    As for the justification defense of self-defense raised by Simiron, the trial court instructed

the jury as follows:

                                   JURY INSTRUCTION NO. 3P

                             SPECIFIC DEFENSE: SELF-DEFENSE

                The People have the burden of proving beyond a reasonable doubt that the
        killing was not justified. If the People have not met this burden, you must find the
        Defendant not guilty of:

                    •   Charge One, Aggravated Murder (as a 1st Degree Felony);

                    •   Charge Two, Murder (as a 1st Degree Felony);

                    •   Charge Three, Manslaughter (as a 1st Degree Felony); and

                    •   Negligent Homicide (as a 3rd Degree Felony) as a lesser included
                        offense of Charge Three, Manslaughter (as a 1st Degree Felony).

Id. at 44; see also Tr. at 84 (Jury Trial, Oct. 30, 2018). The trial court also provided the jury with

the definitions of “self-defense” and “force in defense of third person” (i.e., defense-of-another):

//

//

//
People v. Simiron, 2021 Guam 16, Opinion                                                 Page 10 of 24


                                   JURY INSTRUCTION NO. 5X

                                   “SELF-DEFENSE” DEFINED

        (a) The use of force is not justifiable to resist force used by the occupier or
            possessor of property or by another person on his behalf, where the defendant
            knows that the person using the force is doing so under a claim of right to
            protect the property, except that this limitation shall not apply if the defendant
            believes that such force is necessary to protect himself against death or serious
            bodily harm.

        (b) The use of deadly force is not justifiable unless the defendant believes that
            such force is necessary to protect himself against death, serious bodily harm,
            kidnapping or rape or sodomy compelled by force or threat; nor is it justifiable
            if: (1) the defendant, with the purpose of causing death or serious bodily harm,
            provoked the use of force against himself in the same encounter; or (2) the
            defendant knows that he can avoid the necessity of using such force with
            complete safety by retreating or by surrendering possession of a thing to a
            person asserting a claim of right thereto.

        (c) Except as otherwise required by Subsections (a) and (b), a person employing
            protective force may estimate the necessity thereof under the circumstances as
            he believes them to be when the force is used, without retreating, surrendering
            possession, doing any other act which he has no legal duty to do or abstaining
            from any lawful action.

                                   JURY INSTRUCTION NO. 5Y

                  “FORCE IN DEFENSE OF THIRD PERSON” DEFINED

        The use of force upon or toward the person or another is justifiable to protect a
        third person when:

            1. The Defendant would be justified in using such force to protect himself
               against the injury he believes to be threatened to the person whom he
               seeks to protect.

            2. Under the circumstances as the defendant believes them to be, the person
               whom he seeks to protect would be justified in using such protective force;
               and

            3. The defendant believes that his intervention is necessary for the protection
               of such person.
People v. Simiron, 2021 Guam 16, Opinion                                                              Page 11 of 24


RA, tab 69 at 80-81 (Jury Instrs., Nov. 5, 2018). Simiron proposed in part these specific

instructions and did not object to their inclusion.              The People, however, objected to “any

instruction on self-defense.” Tr. at 88 (Jury Trial, Oct. 29, 2018).

[20]    After receiving the instructions, the jury deliberated and returned guilty verdicts against

Simiron for these offenses: Murder (as a First Degree Felony); Manslaughter (as a First Degree

Felony); Aggravated Assault (as a Second Degree Felony); Theft of a Motor Vehicle (as a

Second Degree Felony); Aggravated Assault (as a Third Degree Felony); and Assault (as a

Misdemeanor) as a lesser-included offense of another charge of Aggravated Assault (as a Third

Degree Felony).6 Simiron was sentenced to life in prison with the possibility of parole after

fifteen years for the offense of Murder (as a First Degree Felony) and five years for Theft of a

Motor Vehicle (as a Second Degree Felony), to run consecutively to the sentence for Murder.

Simiron’s sentences for his other convictions were ordered to be merged and served concurrently

with the sentence for Murder (as a First Degree Felony). Following the entry of judgment,

Simiron timely appealed.

                                            II. JURISDICTION

[21]    We have jurisdiction over appeals from a final judgment of conviction entered by the

Superior Court of Guam. See 48 U.S.C.A. § 1424-1(a)(2) (Westlaw through Pub. L. 117-57

(2021)); 7 GCA §§ 3107(b), 3108(a) (2005); 8 GCA §§ 130.10, 130.15(a) (2005).

                                     III. STANDARD OF REVIEW

[22]    Jury instructions not objected to are reviewed for plain error. See People v. White, 2020

Guam 19 ¶ 8; People v. Gargarita, 2015 Guam 28 ¶ 11; People v. Aldan, 2018 Guam 19 ¶ 11.

         6
           The jury also returned not-guilty verdicts against Simiron for these offenses: Aggravated Murder (as a
First Degree Felony); First Degree Robbery (as a First Degree Felony); Second Degree Robbery (as a Second
Degree Felony) and its corresponding lesser-included offense, Third Degree Robbery (as a Third Degree Felony);
Aggravated Assault (as a Third Degree Felony); and the special allegation attached to the charge of Theft of a Motor
Vehicle (as a Second Degree Felony).
People v. Simiron, 2021 Guam 16, Opinion                                                 Page 12 of 24


“Plain error is highly prejudicial error.” White, 2020 Guam 19 ¶ 8 (quoting People v. Felder,

2012 Guam 8 ¶ 19). Thus, on appeal, the defendant must establish: “(1) there was an error; (2)

the error is clear or obvious under current law; (3) the error affected the defendant’s substantial

rights; and (4) reversal is necessary to prevent a miscarriage of justice or to maintain the integrity

of the judicial process.” Id. (citing Felder, 2012 Guam 8 ¶ 19). “[W]here a defendant objected

to a particular jury instruction at trial, courts view the instruction in the context of the delivered

jury instructions as a whole and reverse only for an abuse of discretion.” People v. Cruz, 2020

Guam 11 ¶ 9 (alteration in original) (quoting People v. Songeni, 2010 Guam 20 ¶ 9).

                                           IV. ANALYSIS

[23]    Simiron raises two issues on appeal. First, he alleges the trial court committed plain error

when it failed to properly instruct the jury on defense-of-another. Appellant’s Br. at 7 (June 15,

2020). Second, he argues the trial court abused its discretion when it failed to instruct the jury

that its intoxication instruction applied to the murder and manslaughter offenses. Id. We review

these issues.

A. Simiron Has Not Met His Burden in Showing the Trial Court Committed Plain Error
   in Failing to Properly Instruct on Defense-of-Another

[24]    Simiron claims the trial court failed to properly instruct the jury on defense-of-another.

Appellant’s Br. at 9-11. In response, the People allege the evidence demonstrates that Simiron

was not entitled to a defense-of-another instruction, and so they argue any error in the provision

of the instruction cannot meet the “affecting substantial rights” prong of the plain error test.

Appellee’s Br. at 16 (Mar. 4, 2021). Before reviewing the alleged instructional deficiency for

plain error, we address a preliminary concern raised by Simiron. Simiron contends that, because

the People did not object to including the defense-of-another instruction, they “should be

judicially estopped from now suggesting that no defense-of-others instruction should have been
People v. Simiron, 2021 Guam 16, Opinion                                                Page 13 of 24


given.” Appellant’s Reply Br. at 6 (Oct. 29, 2020). This assertion, however, is belied by the

record.

[25]      In People v. White, we held the People waived their appellate argument that a defense-of-

another instruction was not required because the prosecutor in the underlying criminal matter

agreed to include the instruction. 2020 Guam 19 ¶ 11. We stated, “For the people to now argue

that the defense-of-another instruction provided by the trial court was ‘defective’ is a complete

reversal of their position.” Id. ¶ 13. We held that to consider the People’s arguments on appeal

“would be allowing [the People] to profit from an error they agreed with during the proceedings

below.” Id. Here, while the prosecutor did not specifically object to including a defense-of-

another instruction, the prosecutor argued aggressively against “any instruction on self-defense.”

Tr. at 88 (Jury Trial, Oct. 29, 2018). The prosecutor raised several arguments on why no

justification-defense instructions were required under the circumstances of this case. See id.

(“[T]he third party here [Sally] initiated the conflict and was on top of the victim when the

defendant decided to interact with the two people who were in the altercation.”); id. (“[I]t is not

justifiable for self-defense to resist force used by the occupier or possessor of property or by

another person on his behalf.”); id. at 89 (“[A] person assisting another in, say, a fight outside a

bar, must urge his friend to retreat if retreat is possible before he can claim the right to self-

defense.”) (reading verbatim comment to 9 GCA § 7.88, force in defense of third person statute);

see also id. at 91-94. Because of the relationship between self-defense and defense-of-another,

and the arguments presented to the trial court, we disagree with Simiron’s characterization that

the People are attempting to profit from an instructional error to which they agreed. Reply Br. at

6. We think it clear that the People did not agree to the alleged instructional error. Therefore, it
People v. Simiron, 2021 Guam 16, Opinion                                                    Page 14 of 24


is not improper to consider the People’s argument that a defense-of-another instruction was not

required.

        1. The trial court committed instructional error that was clear and obvious under
           current law

[26]    Like the appellant in White, Simiron argues the trial court’s instructions were erroneous

because they neither informed the jury that the prosecution bore the burden of disproving

defense-of-another beyond a reasonable doubt nor informed the jury that it had to acquit Simiron

if the prosecution failed to meet that burden. Appellant’s Br. at 7-11. In support of these

arguments, Simiron relies on the court’s decision in People v. Gargarita, 2015 Guam 28, which

explained that the trial court must provide clear instructions as to the prosecution’s burden to

disprove a justification defense. Id. at 9-11. The People agree that these instructions were

erroneous, conceding:

        [T]he defense of others instruction in this case likely meets the first prong of the
        plain error test, because it is error to omit the People’s burden of proof from a
        justification jury instruction. The instruction probably meets the second prong of
        the plain error test as well, i.e., that the error is clear or obvious under current law,
        given the similarity between the two justification defenses, defense of others and
        self-defense.

Appellee’s Br. at 20. Following our decisions in Gargarita and White, we agree with both

Simiron and the People that the trial court committed an instructional error that was clear and

obvious under current law.

[27]    In Gargarita, this court held that the trial court erred in failing to properly instruct the

jury on the prosecution’s burden of proof when a justification defense is given. See 2015 Guam

28 ¶¶ 13-18. There, after instructing the jury on the elements of the self-defense claim, the trial

court instructed the jury on the definition of “justification,” stating that “justification is a

defense” and “the prosecution has the burden of disproving a justification beyond a reasonable
People v. Simiron, 2021 Guam 16, Opinion                                               Page 15 of 24


doubt.” Id. ¶ 13. This court explained that the trial court did not “explicitly state that self-

defense is a justification defense,” and without making that connection or link, the jury may have

improperly placed the burden on the defendant to prove that his use of force was lawful. Id. ¶

15. The trial court in Gargarita also did not instruct the jury it must acquit the defendant if the

People failed to disprove self-defense beyond a reasonable doubt. Id. ¶¶ 16-17. This court held

these combined deficiencies to be clear and obvious error. Id. ¶¶ 20-22; see also People v. John,

2016 Guam 41 ¶¶ 36-37 (finding trial court committed clear and obvious error under Gargarita

when it failed to instruct jury that it must acquit defendant if prosecution “failed to meet its

burden on the issue of self-defense even if all of the elements of the charges against [the

defendant] were met”); People v. Kotto, 2020 Guam 4 ¶ 39 (“The hallmark of our decision in

Gargarita is simply that a trial court must ‘instruct the jury that if the prosecution failed to

disprove self-defense beyond a reasonable doubt, then the jury must acquit [the defendant] of the

charges.’” (alteration in original)).

[28]    In White, we applied the principles of Gargarita to a defense-of-another instruction,

stating, “Though we have not specifically applied the underlying premise of Gargarita in a

defense-of-another claim, that this rule applies in this context is clear and obvious under current

law.” 2020 Guam 19 ¶ 18. There, the trial court gave no instruction to the jury that the

prosecution bore the burden of disproving defense-of-another, let alone that if the prosecution

failed to meet its burden, the jury must acquit the defendant of the charges. Id. ¶ 17. We

determined that “[w]ithout these instructions, the jury may have impermissibly placed the onus

on [the defendant] to prove that he acted in defense of another during the altercation at dispute.”

Id.
People v. Simiron, 2021 Guam 16, Opinion                                                Page 16 of 24


[29]    Here, the trial court instructed that for the “[s]pecific defense of self-defense[,] [t]he

People have the burden of proving beyond a reasonable doubt that the killing was not justified,”

and that if the People have not met this burden, the jury must find Simiron not guilty of the

relevant offenses. Tr. at 84 (Jury Trial, Oct. 30, 2018) (emphasis added); see also RA, tab 69 at

44 (Jury Instrs., Nov. 5, 2018). The instruction, however, suggested that it did not apply to

defense-of-another. In failing to state—even if inadvertently—that the instruction applied to the

justification defense of defense-of-another, the jury may have impermissibly placed the onus on

Simiron to prove that he acted in defense of another during the altercation with Alvarez. Thus,

as Simiron argues, the jury may not have understood that acquittal was required if the

government failed to disprove defense-of-another beyond a reasonable doubt. See Appellant’s

Br. at 11. Because the trial court did not specifically instruct the jury that the People had the

burden to disprove defense-of-another beyond a reasonable doubt, as it did for self-defense, the

trial court committed instructional error that was clear and obvious under the law.

        2. The error did not affect Simiron’s substantial rights

[30]    Having satisfied the first two prongs of plain error review, we next address whether the

error affected Simiron’s substantial rights. For the third prong of plain error review, we have

explained:

                To establish prejudice—i.e., that his or her substantial rights were
        violated—under the third prong of plain error review, a defendant must show
        there is a “reasonable probability that the error affected the outcome of the trial.”
        In the context of alleged instructional error, a defendant’s substantial rights are
        violated where it is reasonably probable he would have been acquitted “had the
        trial court properly instructed the jury” on the elements of the offense. A
        defendant’s substantial rights are not affected where the “prosecution presented
        overwhelming evidence of guilt regarding the issue or element affected by the
        claimed error.” We review the record as a whole, and absent evidence of
        prejudice, the People will prevail.
People v. Simiron, 2021 Guam 16, Opinion                                               Page 17 of 24


White, 2020 Guam 19 ¶ 10 (citations omitted). In prior decisions, we have analyzed the third

prong under two approaches: first, whether there was overwhelming evidence of guilt on the

issue or element affected by the claimed error, see People v. Kanistus, 2017 Guam 26 ¶ 28;

People v. Perry, 2009 Guam 4 ¶¶ 43, 46, and second, whether the instructional error had a

prejudicial effect on the verdict, see White, 2020 Guam 19 ¶ 19 n.5; Gargarita, 2015 Guam 28 ¶

23; Cruz, 2020 Guam 11 ¶¶ 17-18; People v. Taisacan, 2018 Guam 23 ¶ 37. Under either

approach, Simiron fails to meet his burden in showing that his substantial rights were affected.

                a. There was no prejudice suffered by Simiron because the instructional
                   error had no probable effect on the verdict

[31]    In arguing that his substantial rights were affected by the instructional error, Simiron

claims with no support that “[h]ad the trial court adequately and properly instructed the jury on

the defense of another, it is reasonably likely it would have returned a verdict of not-guilty on

murder or manslaughter or [the] aggravated assault count(s).” Appellant’s Br. 13-14. We

disagree with this argument for two reasons.

[32]    First, even if provided adequate and proper instructions on defense-of-another, it is not

reasonably probable the jury would have acquitted defendant on the charges because, as the

People argue, the jury received no evidence that Alvarez was the initial aggressor.             See

Appellee’s Br. at 21. Under Guam law, an individual may use force on an aggressor to defend a

third person when:

               (1) the defendant would be justified under § 7.84 [self-defense] in using
        such force to protect himself against the injury he believes to be threatened to the
        person whom he seeks to protect;

               (2) under the circumstances as the defendant believes them to be, the
        person whom he seeks to protect would be justified in using such protective force;
        and
People v. Simiron, 2021 Guam 16, Opinion                                                              Page 18 of 24


                (3) the defendant believes that his intervention is necessary for the
        protection of such other person.

9 GCA § 7.88(a) (2005); see also Tr. at 95-96 (Jury Trial, Oct. 30, 2018).

[33]    Here, the evidence presented to the jury shows that Alvarez did not start the physical

altercation. According to statements made by Simiron to Detective De Chavez, while in the

truck, “[Sally] kept trying to tell [Simiron] to hit [Alvarez], to strike [Alvarez], and [Simiron]

stated he didn’t want to.” Tr. at 37 (Jury Trial, Oct. 23, 2018). And when Alvarez stopped the

truck at UOG, and Simiron stepped out, he “heard” Sally striking Alvarez. Id. Detective De

Chavez also testified that Simiron told him the reason he grabbed Alvarez from behind and

choked him, after stepping out of the truck, was because he saw Alvarez about to hit Sally with a

pipe. Id. at 62-63. This evidence demonstrates that Alvarez was responding to a physical

altercation started by Sally, not that Alvarez was the initial aggressor.7 Based on this evidence, it

is not reasonably probable that Simiron would have been acquitted had the trial court properly

instructed the jury on defense-of-another.

[34]    Second, even if provided adequate and proper instruction on defense-of-another, it is not

reasonably probable the jury would have acquitted Simiron because of the trial court’s related

instructions on self-defense. Unlike in White, where the trial court instructed the jury only as to

the legal definition for defense-of-another under 9 GCA § 7.88, see 2020 Guam 19 ¶ 24, the jury

here was provided sufficient instructions on the definition and general requirements of self-

defense and the use of deadly force. The trial court instructed:

        [T]he use of deadly force is not justifiable unless the defendant believes that such
        force is necessary to protect themself against death, serious bodily harm,
        kidnapping or rape or sodomy compelled by force or threat. Nor is it justifiable if

        7
           Even if Alvarez were the initial aggressor, the defense-of-another statute explicitly imposes a duty to
retreat before a defendant can avail of the justification defense if the person knows that doing so would secure the
complete safety of the other person he is defending. See 9 GCA § 7.88(b) (2005). No evidence in the record
suggests that Simiron urged or attempted retreat or that he could secure the complete safety of Sally by retreating.
People v. Simiron, 2021 Guam 16, Opinion                                              Page 19 of 24


        one, the defendant with the purpose of causing death or serious bodily harm,
        provoked the use of force against himself in the same encounter, or two, the
        defendant knows that he can avoid the necessity of using such force with
        complete safety by retreating or by surrendering possession of a thing to a person
        asserting a claim of right thereto.

Tr. at 95 (Jury Trial, Oct. 30, 2018); see also 9 GCA § 7.86(b) (2005). Because defense-of-

another statutorily requires that an individual be justified under the self-defense statute to use

“such force to protect himself against the injury he believes to be threatened to the person whom

he seeks to protect,” 9 GCA § 7.88(a)(1), the jury instructions regarding the limitations on the

use of deadly force were appropriate under the circumstances.

[35]    Simiron admitted to Detective De Chavez that he placed Alvarez in a rear naked

chokehold, punched him in the face until he dropped the pipe he was holding, pulled him out of

the truck, and dragged him towards a concrete pole. Simiron also admitted that while Alvarez

was in the chokehold, Simiron told Sally to hit Alvarez with the pipe. This evidence, which is

uncontested, establishes that Simiron’s use of force was not justifiable because it was

unnecessary to protect himself or Sally against death or serious bodily harm. It also shows that

Simiron had an opportunity to safely retreat from the altercation, thereby precluding Simiron’s

justifiable use of deadly force under 9 GCA § 7.86(b)(2). Thus, we agree with the People that

“[n]o reasonable jury could have found that Simiron’s conduct amounted to lawful acts of self-

defense or defense of others.” Appellee’s Br. at 23.

                b. Overwhelming evidence showed that Simiron did not act in defense of
                   another

[36]    Simiron presents no arguments in response to the People’s assertion “that the evidence

overwhelmingly shows that Simiron allowed Sally to use force far above what could be

considered reasonable in proportion to the threat that he allegedly faced.” Appellee’s Br. at 23.

The court agrees that the evidence—which includes Simiron’s written statements, his video
People v. Simiron, 2021 Guam 16, Opinion                                               Page 20 of 24


reenactment of the crimes, and the forensic evidence—show overwhelmingly that Simiron did

not act in defense of another.

[37]    Simiron told Detective De Chavez the reason he grabbed Alvarez from behind and placed

him in a chokehold was because he saw Alvarez about to hit Sally with a metal pipe; Simiron

then punched Alvarez in the face a “couple of times” until he dropped the pipe. Tr. at 37-38,

62-63 (Jury Trial, Oct. 23, 2018). After Alvarez dropped the metal pipe, Simiron could have

ended the altercation. Instead, Simiron admitted in his written statement: “I grabbed the pipe,

threw it away. [Sally] took it from the ground, and I told him to whack [Alvarez] over and

over.” Id. at 49; see also Trial Ex. 21C (Statement Form, Feb. 28, 2017). In a video reenactment

of the incident, which was entered as evidence for the jury’s consideration, Simiron admitted that

he told Sally to “keep on” striking Alvarez with a metal pipe as he held him, and that he released

Alvarez from the chokehold only when Alvarez tried to “catch some air.” Trial Ex. 87 (Video

reenactment (File EJO11, Feb. 28, 2017)). Such admissions are consistent with the findings by

Dr. Espinola of the facial lacerations and fractures sustained by Alvarez, and with the

uncontested DNA evidence of blood samples taken from Simiron’s shorts, the truck, and the

scene where Alvarez’s body was discovered.         Because of the overwhelming evidence that

Simiron did not properly act in defense of another, a reasonable jury would have rejected his

justification defense.

[38]    As Simiron fails to establish by a “reasonable probability” that but for the claimed error,

the result of the proceeding would have been different, his substantial rights were not affected.

Thus, we need not address the fourth prong of plain error review—whether “reversal is necessary

to prevent a miscarriage of justice or to maintain the integrity of the judicial process.” White,

2020 Guam 19 ¶ 8 (citation omitted).
People v. Simiron, 2021 Guam 16, Opinion                                                             Page 21 of 24


B. The Trial Court Did Not Abuse Its Discretion in Refusing to Apply the Intoxication
   Instruction to the Offenses of Murder and Manslaughter

[39]    Simiron argues the trial court abused its discretion in failing to instruct the jury that its

instruction on intoxication applied to the offenses of murder and manslaughter. Appellant’s Br.

at 7. In response, the People argue, “The trial court did not abuse its discretion in refusing to

instruct the jury on the defendant’s voluntary intoxication as a defense to murder and

manslaughter.” Appellee’s Br. at 16 (emphasis added). These crimes, as charged, have a mens

rea requirement of recklessness.8 The People therefore assert that voluntary intoxication cannot

negate a defendant’s recklessness. See id. at 16-17. We agree with the People.

[40]    “[C]ourts are not bound to present every conceivable defense potentially suggested by the

evidence.” People v. Cox, 2018 Guam 16 ¶ 10 (quoting People v. Camacho, 1999 Guam 27 ¶

20); see also People v. Barton, 906 P.2d 531, 535 (Cal. 1995) (“[A] trial court’s duty to instruct,

sua sponte, or on its own initiative, on particular defenses . . . aris[es] ‘only if it appears that the

defendant is relying on such a defense, or if there is substantial evidence supportive of such a

defense and the defense is not inconsistent with the defendant’s theory of the case.” (citations

omitted)). While “the standard is that ‘an instruction must be given if there is evidence upon

which the jury could rationally sustain the defense,’” People v. Root, 2005 Guam 16 ¶ 28

(quoting United States v. Jackson, 726 F.2d 1466, 1468 (9th Cir. 1984) (per curiam)), an


        8
         The Amended Indictment reads as follows for the offenses of Murder (as a First Degree Felony) and
Manslaughter (as a First Degree Felony):
                On or about the 24th day of February, 2017, in Guam, [Simiron] did commit the offense
        of Murder, in that he recklessly caused the death of another human being, that is [Alvarez], under
        circumstances manifesting extreme indifference to the value of human life, in violation of 9 GCA
        §§ 16.40(a)(2) and (b).
                 ....
                  On or about the 24th day of February, 2017, in Guam, [Simiron] did commit the offense
        of Manslaughter, in that he recklessly caused the death of another human being, that is [Alvarez],
        in violation of 9 GCA §§ 16.50(a)(1) and (b).
RA, tab 64 at 3 (Am. Indictment, Oct. 30, 2018) (emphases added).
People v. Simiron, 2021 Guam 16, Opinion                                                                  Page 22 of 24


instruction need not be given if the instruction is contrary to law, see United States v. Doe, 705

F.3d 1134, 1144 (9th Cir. 2013) (“A criminal defendant is entitled to jury instructions related to a

defense theory so long as there is ‘any foundation in the evidence.’ This entitlement is not

unlimited, however, and any given instruction must be supported by law.” (citations omitted)).

Under the circumstances, an instruction applying voluntary or self-induced intoxication as a

defense to Simiron’s murder and manslaughter offenses would contravene 9 GCA § 7.58.

[41]    Title 9 GCA § 7.58 defines and governs how intoxication evidence may be used.9

Section 7.58(b) explains that, except with involuntary intoxication, “intoxication is not a defense

to a criminal charge,” and “[e]vidence of intoxication is admissible whenever it is relevant to

negate or to establish an element of the offense charged.” 9 GCA § 7.58(b) (2005). “What [9

GCA § 7.58] does is state that intoxication is not a defense[,] but the fact, and degree of,

intoxication is relevant to the issue of mental capacity when purpose, motive or intent is a

necessary element of the crime.” 9 GCA § 7.58 cmt.




        9
            Title 9 GCA § 7.58 states in its entirety:
                   (a) As used in this Section:
                            (1) intoxication means an impairment of mental or physical capacities resulting
                   from the introduction of alcohol, drugs or other substances into the body.
                           (2) self-induced intoxication means intoxication caused by substances which the
                   person knowingly introduces into his body, the tendency of which to cause intoxication
                   he knows or ought to know, unless he introduces them pursuant to medical advice or
                   under such circumstances as would otherwise afford a defense to a charge of crime.
                (b) Except as provided in Subsection (d), intoxication is not a defense to a criminal
        charge. Evidence of intoxication is admissible whenever it is relevant to negate or to establish an
        element of the offense charged.
                 (c) A person is reckless with respect to an element of an offense, even though his
        disregard thereof is not conscious, if his not being conscious thereof is due to self-induced
        intoxication.
                 (d) Intoxication which is not self-induced is an affirmative defense if, by reason of such
        intoxication, the person at the time of his conduct lacks substantial capacity either to appreciate its
        wrongfulness or to conform his conduct to the requirements of the law.
9 GCA § 7.58 (2005).
People v. Simiron, 2021 Guam 16, Opinion                                                                Page 23 of 24


[42]    Most significantly, the intoxication statute states that “[a] person is reckless with respect

to an element of the offense, even though his disregard thereof is not conscious, if his not being

conscious thereof is due to self-induced intoxication.”10 9 GCA § 7.58(c). When this section is

read with the definition of the culpable mental state of “recklessly” or “reckless” under 9 GCA §

4.30(c),11 the import is that “the act of removing one’s awareness of a risk by means of self-

induced intoxication is therefore treated as synonymous with the conscious disregard of that

risk.” See State v. Flewelling, 524 A.2d 765, 769-70 (Me. 1987) (interpreting similarly worded

intoxication statute in conjunction with culpable mental state of “recklessly”). In other words,

“[w]hen a person would have been aware of the risk but for self-induced intoxication, his

‘unawareness is immaterial,’ and his conduct is treated as the equivalent of consciously

disregarding a risk.” Id. (citations omitted). Under 9 GCA § 7.58(c) and its related provisions,

self-induced intoxication is generally inapplicable as a defense to a crime where the culpable

mental state is “recklessly” or “reckless.”

[43]    This reasoning follows an interpretation by the North Dakota Supreme Court of an

intoxication statute with the same language as 9 GCA § 7.58(c). See State v. Trieb, 315 N.W.2d

649, 658 (N.D. 1982) (interpreting N.D. Cent. Code § 12.1-04-02). In Trieb, the North Dakota

Supreme Court stated, “[W]here recklessness, i.e., disregard of a risk, is the standard of

culpability for a crime, lack of awareness of the risk because of self-induced intoxication does

not negate culpability.” Id. (citation omitted). The Trieb court also explained: “The purpose of

        10
            Neither party raises or explains the import of 9 GCA § 7.58(c) in their briefs. Instead, they pivot to
unrelated arguments about the statutory differences between the offenses of murder and manslaughter.
        11
             Under 9 GCA § 4.30(c):
                  A person acts recklessly, or is reckless, with respect to attendant circumstances or the
        result of his conduct when he acts in awareness of a substantial risk that the circumstances exist or
        that his conduct will cause the result and his disregard is unjustifiable and constitutes a gross
        deviation from the standard of care that a reasonable person would exercise in the situation.
9 GCA § 4.30(c) (2005).
People v. Simiron, 2021 Guam 16, Opinion                                                Page 24 of 24


[the recklessness provision in the intoxication statute] is to preclude exculpation based upon

intoxication when recklessness is the standard of the offense charged.” Id. (citation omitted).

[44]    Because Simiron’s convictions for Murder (as a First Degree Felony) and Manslaughter

(as a First Degree Felony) as charged required the People to prove that Simiron committed the

respective offenses “recklessly”—specifically, that Simiron “recklessly caused the death of

another human”—the trial court did not abuse its discretion in refusing to apply the intoxication

instruction to those offenses.

                                           V. CONCLUSION

[45]    We AFFIRM the judgment of conviction and hold that, while the trial court committed

instructional error that was clear and obvious under current law, Simiron’s substantial rights

were not affected. We also hold that the trial court did not abuse its discretion in instructing the

jury as to intoxication.




                    /s/                                                /s/
            ROBERT J. TORRES                                KATHERINE A. MARAMAN
             Associate Justice                                  Associate Justice



                                                 /s/
                                      F. PHILIP CARBULLIDO
                                            Chief Justice